     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 1 of 14



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     BEVERLY K. ANDERSON
 3   Arizona State Bar No. 010547
     KEVIN C. HAKALA
 4   NICOLE P. SAVEL
     Arizona State Bar No. 015958
 5   Assistant U.S. Attorneys
     United States Courthouse
 6   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 7   Telephone: 520-620-7300
     Email: Bev.Anderson@usdoj.gov
 8   Email: Kevin.Hakala@usdoj.gov
     Email: Nicole.Savel@usdoj.gov
 9
     JOHN C. DEMERS
10   Assistant Attorney General
     U.S. Department of Justice
11   National Security Division
     ALICIA H. COOK
12   DANIELLE S. ROSBOROUGH
     Trial Attorneys
13   Counterterrorism Section
     950 Pennsylvania Ave, NW
14   Washington, DC 20530
     Telephone: 202-514-0110
15   Email: Alicia.cook2@usdoj.gov
     Email: Danielle.rosborough@usdoj.gov
16   Attorneys for Plaintiff
17                       IN THE UNITED STATES DISTRICT COURT
18                              FOR THE DISTRICT OF ARIZONA
19    United States of America,
                                                       CR 19-02162-TUC-JGZ (EJM)
20                 Plaintiff,
             vs.                                GOVERNMENT’S MEMORANDUM OF
21                                               LAW REGARDING 18 U.S.C. APP. 3
      Ahmed Mahad Mohamed, and                      (CLASSIFIED INFORMATION
22    Abdi Yemani Hussein,                       PROCEDURES ACT (“CIPA”)) AND
                                                MOTION FOR PRETRIAL CONFERENCE
23                 Defendants.                    PURSUANT TO CIPA SECTION 2
24
25         The United States, through undersigned counsel, hereby submits its Memorandum
26   of Law regarding 18 U.S.C. Appendix 3, the Classified Information Procedures Act
27   (“CIPA”), and additionally moves the Court to hold a pretrial conference, pursuant to
28   Section 2 of CIPA. Because the United States anticipates that issues of discovery,
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 2 of 14




 1   disclosure, or use of classified information will arise during this case, the United States
 2   respectfully requests that the Court convene a pretrial conference to consider matters
 3   relating to such classified information, as required by Section 2 of CIPA. For that reason,
 4   the United States respectfully submits this memorandum of law to apprise the Court of the
 5   applicability of CIPA. As in all cases that may implicate classified information, the
 6   government provides the Court with a detailed description of CIPA’s procedures, which
 7   allow the Court and the parties to protect classified information relating to this case.
 8                                     OVERVIEW OF CIPA
 9          CIPA contains a set of procedures by which federal district courts rule on pretrial
10   and trial matters concerning the discovery, admissibility, and use of classified information
11   in criminal cases. See United States v. Baptista-Rodriguez, 17 F.3d 1354, 1363 (11th Cir.
12   1994). CIPA’s fundamental purpose is to “harmonize a defendant’s right to obtain and
13   present exculpatory material [at] trial and the government’s right to protect classified
14   material in the national interest.” United States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996).
15   CIPA “evidence[s] Congress’s intent to protect classified information from unnecessary
16   disclosure at any stage of a criminal trial.” United States v. Apperson, 441 F.3d 1162, 1193
17   n.8 (10th Cir. 2006).
18          The Supreme Court acknowledged the importance of protecting the nation’s secrets
19   from disclosure: “The Government has a compelling interest in protecting both the secrecy
20   of information important to our national security and the appearance of confidentiality so
21   essential to the effective operation of our foreign intelligence service.” CIA v. Sims, 471
22   U.S. 159, 175 (1985)(quoting Snepp v. United States, 444 U.S. 507, 509 n.3 (1980) (per
23   curiam)); accord see Chicago & Southern Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S.
24   103, 111 (1948)(“The [executive branch] has available intelligence services whose reports
25   are not and ought not to be published to the world.”). Federal courts have long recognized
26   that “[i]t is not in the national interest for revelation of either the existence or the product
27   of [foreign intelligence operations and information] to extend beyond the narrowest limits
28
                                                    2
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 3 of 14




 1   compatible with the assurance that no injustice is done to the criminal defendant.” United
 2   States v. Lemonakis, 485 F.2d 941, 963 (D.C. Cir. 1973).
 3          CIPA neither creates any new right of discovery nor expands the rules governing
 4   the admissibility of evidence. See United States v. Johnson, 139 F.3d 1359, 1365 (11th
 5   Cir. 1998) (“CIPA has no substantive impact on the admissibility or relevance of probative
 6   evidence.”); accord see United States v. Dumeisi, 424 F.3d 566, 578 (7th Cir. 2005)
 7   (“CIPA does not create any discovery rights for the defendant.”); United States v. Smith,
 8   780 F.2d 1102, 1106 (4th Cir. 1985) (en banc). Rather, CIPA applies preexisting discovery
 9   law in criminal cases to classified information and restricts discovery of classified
10   information to protect the government’s national-security interests.          See Baptista-
11   Rodriguez, 17 F.3d at 1363-64; United States v. Klimavicius-Viloria, 144 F.3d 1249, 1261
12   (9th Cir. 1998).
13          The government produces discoverable information to the defense in cases
14   involving classified information. But the discovery of classified information must be
15   actually “helpful to the defense of the accused.” United States v. Yunis, 867 F.2d 617, 621
16   (D.C. Cir. 1989) (stating “classified information is not discoverable on a mere showing of
17   theoretical relevance in the face of the government’s classified information privilege, but
18   that the threshold for discovery in this context further requires that a defendant seeking
19   classified information . . . is entitled only to information that is at least ‘helpful to the
20   defense of [the] accused,’”). “While CIPA creates no new rule of evidence regarding
21   admissibility, the procedures it mandates protect a government privilege in classified
22   information similar to the informant’s privilege.” Id. at 623 1; see also United States v.
23
     1
24    The D.C. Circuit recognized that the government’s privilege concerns not only the content
     of any particular conversation, but also the privilege often involves the government’s
25   ability to collect the information:
26           [T]he government’s security interest in the conversation lies not so much in
             the contents of the conversations, as in the time, place, and nature of the
27           government’s ability to intercept the conversations at all. Things that did not
28           make sense to the District Judge would make all too much sense to a foreign
                                                  3
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 4 of 14




 1   Amawi, 695 F.3d 457, 475 (6th Cir. 2012) (quoting Yunis and finding the classified
 2   information at issue not “relevant and helpful to the defense.”); United States v. Hanna,
 3   661 F.3d 271, 295 (6th Cir. 2011) (affirming the trial court’s ex parte and in camera
 4   decision that classified information was not actually helpful to the defense).
 5          CIPA does not “expand the traditional rules of discovery under which the
 6   government is not required to provide criminal defendants with information that is neither
 7   exculpatory nor, in some way, helpful to the defense.” United States v. Varca, 896 F.2d
 8   900, 905 (5th Cir. 1990); accord United States v. McVeigh, 923 F. Supp. 1310, 1314 (D.
 9   Colo. 1996) (“CIPA does not enlarge the scope of discovery or of Brady.”). Simply, CIPA
10   provides that the admissibility of classified information is governed by the Federal Rules
11   of Evidence.
12          A.      Section 1—Definitions
13          For the purpose of CIPA, “classified information” includes any information or
14   material determined by the United States Government to require protection against
15   unauthorized disclosure for reasons of national security. 18 U.S.C. App. III § 1(a).
16   “National security” means the national defense and foreign relations of the United States.
17   Id. § 1(b). See also Executive Order 13526 (defining classified information).
18          CIPA applies equally to classified testimony and classified documents. See United
19   States v. Lee, 90 F.Supp. 2d 1324, 1326 n.1 (D.N.M. 2000) (citing United States v. North,
20
21
            counter-intelligence specialist who could learn much about this nation’s
22          intelligence-gathering capabilities from what these documents revealed
            about sources and methods. Implicit in the whole concept of an informant-
23          type privilege is the necessity that information-gathering agencies protect
24          from compromise “intelligence sources and methods.” The Supreme Court
            has expressly recognized the legitimacy of this concern in construing the
25          National Security Act of 1947, 61 Stat. 498, 50 U.S.C. § 403(d)(3), in CIA v.
26          Sims, 471 U.S. 159, 105 S.Ct. 1881, 85 L.Ed.2d 173 (1985).

27   Yunis, 867 F.2d 617, 623 (D.C. Cir. 1989). Thus, courts understand the need to protect the
28   sources and methods of collecting information as well as the information itself.
                                                  4
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 5 of 14




 1   708 F. Supp. 399, 399-400 (D.D.C. 1988)); Kasi v. Angelone, 200 F.Supp. 2d 585, 596-97
 2   (E.D. Va. 2002) (applying CIPA to classified testimony).
 3          B.     Section 2—Pretrial Conference
 4          Section 2 of CIPA provides that “[a]t any time after the filing of the indictment or
 5   information, any party may move for a pretrial conference to consider matters relating to
 6   classified information that may arise in connection with the prosecution.” 18 U.S.C. App.
 7   3 at § 2. After a Section 2 motion is filed, the Court “shall promptly hold a pretrial
 8   conference to establish the timing of requests for discovery, the provision of notice required
 9   by Section 5 of [CIPA], and the initiation of the procedure established by Section 6 of
10   [CIPA].” Id. During the pretrial conference, district courts generally establish the trial
11   schedule for the case, including the timing of (1) discovery requests by the defense, (2) the
12   defense’s pretrial notice to the United States under CIPA Section 5 whereby the defendant
13   identifies an intent to disclose classified information, if any, and explaining the need for
14   such a disclosure, and (3) hearings concerning the use, relevance, and admissibility of
15   classified information pursuant to CIPA Section 6. Id. In addition, the court may consider
16   any matters that relate to classified information or that may promote a fair and expeditious
17   trial. Id. No substantive issues concerning the use of classified information are to be
18   decided in a Section 2 pretrial conference. See S. Rep. No. 96-823, at 5-6, reprinted in
19   1980 U.S.C.C.A.N. 4294, 4298-99 (96th Cong. 2d Sess.).
20          To foster open discussions at the pretrial conference, Section 2 provides that no
21   admission made by the defendant, or his attorney, at the pretrial conference may be used
22   against the defendant unless the admission is in writing and signed by both the defendant
23   and his attorney. 18 U.S.C. App. III § 2. The government invokes Section 2 and requests
24   a pretrial conference to establish a CIPA schedule within the trial schedule for this case.
25          C.     Section 3—Protective Order
26          CIPA Section 3 mandates that federal district courts issue a protective order upon
27   motion by the United States to protect against the improper disclosure of any classified
28
                                                   5
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 6 of 14




 1   information produced by the government to the defense. Id. § 3. Section 3 was intended
 2   “to codify the well-established practice, based on the inherent authority of federal courts,
 3   to issue protective orders,” Pappas, 94 F.3d at 801, as well as to supplement the Court’s
 4   authority under Federal Rule of Criminal Procedure 16(d)(1) to issue protective orders in
 5   connection with the discovery process. 2 In contrast to Rule 16(d)(1)’s discretionary
 6   authority, however, Section 3 “makes it clear that protective orders are to be issued, if
 7   requested, whenever the government discloses classified information to a defendant in
 8   connection with a prosecution, e.g. Brady and Jencks material.” Id.
 9          D.     Section 4—Protection of Classified Information During Discovery
10          Section 4 of CIPA authorizes federal district courts to deny, or otherwise restrict,
11   discovery of classified documents and information in the possession, custody, or control of
12   the United States. 18 U.S.C. App. III § 4; see e.g. United States v. Rezaq, 134 F.3d 1121,
13   1142 (D.C. Cir. 1998); Yunis, 867 F. 2d at 619-625. 3 Similarly, the Federal Rules of
14   Criminal Procedure provide, in pertinent part, that district courts “may, for good cause,
15   deny, restrict, or defer discovery or inspection, or grant other appropriate relief.” Fed. R.
16   Crim. P. 16(d)(1). The legislative history of CIPA makes clear that Section 4 was intended
17   to clarify the district court’s power under Rule 16(d)(1) to deny, or restrict, discovery to
18   protect national security. See S. Rep. No. 96-823 at 6, 1980 U.S.C.C.A.N. at 4299-4300;
19   see also Aref, 533 F.3d at 78-79; United States v. Smith, 780 F.2d 1102, 1110 (4th Cir.
20   1985) (holding the defendant’s right to discovery must be balanced against public’s interest
21   in nondisclosure); United States v. Pringle, 751 F. 2d 419, 427 (1st Cir. 1985).
22
23   2
       Rule 16(d)(1) provides in relevant part that “at any time the court may, for good cause,
24   deny, restrict or defer discovery or inspection, or grant other appropriate relief.”
     3
       The Ninth Circuit has held the Yunis “relevant and helpful” standard applies to the
25   discovery of classified information, as have numerous other Circuits. See United States v.
26   Klimavicius–Viloria, 144 F.3d 1249, 1261 (9th Cir.1998); United States v. Hanna, 661
     F.3d 271, 295 (6th Cir.2011); United States v. Aref, 533 F.3d 72, 79–80 (2d Cir.2008);
27   United States v. Moussaoui, 382 F.3d 453, 472 (4th Cir.2004); United States v. Varca, 896
28   F.2d 900, 905 (5th Cir.1990); United States v. Smith, 780 F.2d 1102, 1107 (4th Cir.1985).
                                                  6
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 7 of 14




 1   Section 4 provides that a district court:
 2          upon a sufficient showing may authorize the United States to delete specified
 3          items of classified information from documents to be made available to the
            defendant through discovery under the Federal Rules of Criminal Procedure,
 4          to substitute a summary of the information for such classified documents, or
            to substitute a statement admitting relevant facts that the classified
 5          information would tend to prove. The Court may permit the United States to
            make a request for such authorization in the form of a written statement to be
 6          inspected by the court alone.
 7   18 U.S.C. App. III § 4. Like Federal Rule of Criminal Procedure 16(d)(1), Section 4

 8   provides the government may demonstrate the use of alternatives to be warranted through

 9   an in camera, ex parte submission to the court. Id.; see United States v. Abu-Jihaad, 630

10   F.3d 102, 140 (2nd Cir. 2010); United States v. Aref, 533 F.3d 72, 81 (2nd Cir. 2008);

11   Yunis, 867 F.2d 617, 622-23 (D.C. Cir. 1989); United States v. Sarkissian, 841 F.2d 959,

12   965 (9th Cir. 1988); Pringle, 751 F.2d 419, 427 (1st Cir. 1984).

13          In essence, Section 4 allows the United States to request ex parte and in camera

14   review of its decisions regarding the discoverability of classified information and, if

15   determined to be discoverable, whether government-proposed summaries, or substitutions,

16   would place the defendant in substantially the same position as the underlying classified

17   information. See, e.g., United States v. Amawi, 695 F.3d 457, 472-473 (6th Cir. 2012)

18   (stating “. . . every court that has considered this issue has held that CIPA permits ex parte

19   hearings.”); United States v. Hanna, 661 F.3d 271, 295 (6th Cir. 2011); see also United

20   States v. Libby, 429 F. Supp. 2d 18, 22 (D.D.C. Apr. 5, 2006) (amended by United States

21   v. Libby, 429 F.Supp. 2d 46, 47 (D.D.C. May 3, 2006). If so, district courts issue orders

22   approving of the government-proposed summaries and substitutions, which the

23   government then would produce to the defense. 4

24
     4
       The government’s discovery review of classified information is consistent with Rule 16,
25   Brady v. Maryland (373 U.S. 83 (1963)), Giglio v. United States (405 U.S. 150 (1972)),
26   the Jencks Act, and other discovery requirements. The government will produce in original
     form, or through an appropriate summary or substitution, any information that is relevant
27   and actually helpful to the material preparation of the defense. See, e.g., Amawi, 695 F.3d
28   at 472-473 (6th Cir. 2012); Hanna, 661 F.3d at 295.
                                                   7
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 8 of 14




 1          For example, the government may request that the Court approve of the
 2   government’s decision to deny discovery of a classified document in its entirety pursuant
 3   to Section 4 because the document is not discoverable under the relevant legal standard.
 4   Amawi, 695 F.3d at 472-73; Hanna, 661 F.3d at 295-96. In the alternative, the government
 5   may file a motion under Section 4 to delete specific classified information from a document
 6   that otherwise contains discoverable information, or to substitute an unclassified summary,
 7   in lieu of the underlying classified document. Id. The government’s Section 4 filings,
 8   including all attachments, must remain ex parte and in camera, under seal, and preserved
 9   in the record to be made available to the appellate court in the event of an appeal. 18 U.S.C.
10   App. III § 4. The Government expects to make a Section 4 filing in this case.
11          E.     Sections 5 and 6—Procedure for Cases Involving Classified Information
                   Possessed by the Defendant
12
13          Sections 5 and 6 of CIPA apply when a criminal defendant who already possesses
14   classified information seeks to disclose such information during the course of a trial, or
15   pretrial proceeding. See, e.g., Baptista-Rodriguez, 17 F.3d at 1363; Sarkissian, 841 F.2d
16   at 965-66; Collins, 720 F.2d at 1199-1200. Section 5 requires the defendant to provide
17   timely written notice to the court and the government describing any classified information
18   that the defendant reasonably expects to disclose during any pretrial, or trial, proceeding.
19   See 18 U.S.C. App. III § 5(a). The defendant must provide notice “within the time specified
20   by the court, or where no time is specified, within thirty days prior to trial.” Id. Although
21   the description of the classified information may be brief, it must be particularized and set
22   forth the specific classified information that the defendant reasonably believes to be
23   necessary for the defense. See Collins, 720 F.2d at 1199. The defendant must provide
24   formal notice under Section 5 even if the government knows the defendant may assert a
25   defense involving classified information. See United States v. Badia, 827 F.2d 1458, 1465-
26   66 (11th Cir. 1987).
27          Section 5 specifically prohibits the defendant from disclosing any classified
28
                                                   8
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 9 of 14




 1   information until after (1) providing notice, (2) allowing the government to seek a
 2   determination of the use, relevance, and admissibility of such information under Section 6,
 3   and (3) the time for any interlocutory appeal permitted under Section 7 expires. 18 U.S.C.
 4   App. III § 5(a). If the defendant fails to provide the requisite pretrial notice, the court may
 5   prohibit the disclosure of the classified information by the defense, and it may prohibit the
 6   defendant from examining any witness with respect to such information. Id. § 5(b).
 7          After the defendant files notice under Section 5 of CIPA, the government may
 8   request that the court conduct a hearing to make “all determinations concerning the use,
 9   relevance or admissibility” of the defense-noticed classified information. 18 U.S.C. App.
10   III § 6(a). Upon such a request, the court shall conduct such a hearing, and it must conduct
11   the hearing in camera if the Attorney General certifies to the court that a public proceeding
12   may result in the disclosure of classified information. Id. Prior to the hearing, the
13   government must first provide the defendant with notice of the classified information that
14   will be at issue. Id. § 6(b)(1). If the particular information previously was not available to
15   the defendant, the government may, with the court’s approval, provide a generic
16   description of the material to the defendant. Id. The court also may order the government
17   to provide the defendant with “details as to the portion of the indictment or information at
18   issue in the hearing as are needed to give the defendant fair notice to prepare for the
19   hearing.” Id. § 6(b)(2).
20          If the government requests a hearing before the proceeding at which the defendant
21   expects to disclose the classified information, the court must issue a ruling before the
22   proceeding commences. Id. § 6(a). The district court’s ruling must be in writing and
23   should set forth the basis for its determination as to each item of classified information. Id.
24          After an in camera hearing, if the district court determines that the classified
25   information at issue may not be disclosed during the proceeding, the record of the hearing
26   must be sealed and preserved for use in the event of an appeal. Id. § 6(d). If the court finds
27   the classified information useful, relevant, or otherwise admissible, the government may
28
                                                   9
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 10 of 14




 1    ask for the court to approve of (1) the government-proposed substitution of a statement
 2    admitting relevant facts that the specific classified information would tend to prove, or (2)
 3    the government-proposed substitution of a summary of the classified information. Id. §
 4    6(c)(1).
 5           If the court denies the government’s motion for substitution under Section 6(c),
 6    CIPA permits the government, by affidavit from the Attorney General, to object to the
 7    disclosure of the classified information at issue. Id. § 6(e)(1). Upon the government’s
 8    filing of the Attorney General’s affidavit, the court “shall order that the defendant not
 9    disclose or cause the disclosure of such information,” and it may impose a sanction against
10    the government to compensate for the defendant’s inability to present proof of the specific
11    item of classified information. See S. Rep. 96-823 at 9, 1980 U.S.C.C.A.N. at 4302-3.
12    Section 6(e)(2) provides a sliding scale of possible sanctions, which include dismissal of
13    specific counts, finding against the government on an issue to which the classified
14    information related, striking or precluding testimony of a witness, or dismissing the
15    indictment. 18 U.S.C. App. III § 6(e)(2). An order imposing a sanction shall not take
16    effect until the government has the opportunity to appeal the order under Section 7, or
17    thereafter withdraw its objection to the disclosure of the information. Id.
18           Whenever the court rules at a Section 6(a) hearing that classified information is
19    admissible, the court must require the government to provide the defendant with
20    information it expects to use to rebut the classified information, “unless the interests of
21    fairness do not so require.” Id. § 6(f). The court may place the United States under a
22    continuing duty to disclose rebuttal information. Id. If the government fails to comply,
23    the court may exclude the rebuttal evidence and prohibit the government from examining
24    any witness with respect to such information. Id. The government does not anticipate
25    either party invoking Section 5 and 6.
26
27    /// /// ///
28
                                                   10
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 11 of 14




 1           F.     Section 7—Interlocutory Appeal
 2           Section 7 permits the United States to take an expedited interlocutory appeal to the
 3    appellate court if the district court (a) authorizes the disclosure of classified information,
 4    (b) imposes sanctions for nondisclosure of classified information, or (c) refuses to issue a
 5    protective order sought by the United States to prevent the disclosure of classified
 6    information. Id. § 7. If an appeal is taken, the court must not commence the trial until the
 7    appeal is resolved. Id. Such an appeal and decision does not affect the defendant’s right
 8    to lodge a subsequent appeal upon conviction (if any) of an adverse ruling by the trial court.
 9    Id. § 7(b).
10           G.     Section 8—Procedures Governing the Introduction of Classified Information
                    at Trial or at Pretrial Proceeding
11
12           Section 8 prescribes additional protections and procedures governing the
13    introduction of classified information into evidence. Id. § 8. Specifically, Section 8(a)
14    provides that classified documents may be admitted into evidence without changing their
15    classification status. This provision allows the classifying agency, upon completion of the
16    trial, to decide whether information has been so compromised that it could no longer be
17    regarded as classified. See S. Rep. No. 96-823 at 10, 1980 U.S.C.C.A.N. at 4304.
18           Section 8(b) permits the court to order admission into evidence of only a part of a
19    document when fairness does not require the whole document to be considered by the
20    factfinder. The purpose of this provision is to clarify Federal Rule of Evidence 106, known
21    as the rule of completeness, in order to prevent unnecessary disclosure of classified
22    information. Id. at 10-11, 1980 U.S.C.C.A.N. at 4304.
23           Section 8(c) provides a procedure to address the problem presented at a proceeding
24    when the defendant’s counsel asks a question, or embarks on a line of inquiry, that would
25    require the witness to disclose classified information. Id. at 11, 1980 U.S.C.C.A.N. at
26    4304. Specifically, under Section 8(c), the government may object to any question, or line
27    of inquiry, that may require the witness to disclose classified information not previously
28
                                                   11
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 12 of 14




 1    held to be admissible. 18 U.S.C. App. III § 8(c). Following an objection, the court “shall
 2    take such suitable action to determine whether the response is admissible as will safeguard
 3    against the compromise of any classified information.” Id. In effect, this procedure
 4    supplements the notice provision under Section 5 and the hearing provision in Section 6(a)
 5    to cope with situations that cannot be handled effectively by those sections, such as where
 6    the defense does not realize that the answer to a given question will reveal classified
 7    information. S. Rep. No. 96-823 at 11, 1980 U.S.C.C.A.N. at 4304-5.
 8           H.     Section 9—Security Procedures
 9           Section 9 requires the Chief Justice of the United States, in consultation with other
10    executive branch officials, to prescribe rules establishing procedures to protect classified
11    information in the custody of federal courts from unauthorized disclosure. 18 U.S.C. App.
12    III § 9(a). Security Procedures established pursuant to this provision are codified directly
13    following Section 9 of CIPA.
14           I.     Section 9A—Coordination Requirement
15           Section 9A requires an official of the Department of Justice and the appropriate
16    United States Attorney to provide timely briefings of the fact and status of a prosecution
17    involving classified information to a senior official of the agency in which the classified
18    information originated. Id. § 9A(a).
19           J.     Section 10—Identification of Information Related to the National Defense
20           This section applies in criminal prosecutions in which the government must prove
21    as an element of the crime charged that certain material relates to the national defense, or
22    otherwise constitutes classified information.         See S. Rep. 96-823 at 11-12, 1980
23    U.S.C.C.A.N. at 4305. In such a circumstance, Section 10 requires the government to
24    inform the defendant of which portions of the material it reasonably expects to rely upon
25    to prove the classified-information element of the crime. 18 U.S.C. App. III § 10. Section
26    10 likely will not be applicable in this case.
27    /// /// ///
28
                                                       12
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 13 of 14




 1           K.     Sections 11-15 - Miscellaneous Provisions
 2           The remaining sections of CIPA contain various miscellaneous provisions. Section
 3    11 provides for amendments to Sections 1 through 10 of CIPA. Section 12 requires the
 4    Attorney General to issue guidelines regarding the exercise of prosecutorial discretion over
 5    cases in which classified information may be revealed and requires preparation of written
 6    findings when prosecution of such cases is declined. Section 13 requires the Attorney
 7    General periodically to report such declination decisions to Congress and, when necessary,
 8    to report on the operation and effectiveness of CIPA. Section 14 identifies the senior
 9    officials to whom the functions and duties of the Attorney General under CIPA may be
10    delegated. Section 15 provides the effective date of CIPA.
11                                APPLICATION TO THIS CASE
12           Ahmed Mahad Mohamed, and Abdi Yemani Hussein—the defendants in this case—
13    are charged with attempting to provide, and conspiring to provide, material support or
14    resources to a designated foreign terrorist organization in violation of 18 U.S.C. § 2339B.
15    Due to the nature of the charges, the United States anticipates that issues relating to
16    classified information will arise in connection with this case.
17           Accordingly, the United States respectfully moves pursuant to Section 2 of CIPA
18    for a pretrial conference to consider the possibility and impact of classified information on
19    this case, specifically including the trial schedule.
20           Respectfully submitted this 17th day of December, 2019.
21                                                MICHAEL BAILEY
                                                  United States Attorney
22                                                District of Arizona
23                                                s/Beverly K. Anderson
24                                                BEVERLY K. ANDERSON
                                                  NICOLE P. SAVEL
25                                                Assistant U.S. Attorneys
26
                                                  AND
27
      /// /// ///
28
                                                    13
     Case 4:19-cr-02162-JGZ-EJM Document 49 Filed 12/17/19 Page 14 of 14



                                               JOHN C. DEMERS
 1                                             Assistant Attorney General
                                               U.S. Department of Justice
 2                                             National Security Division
 3                                             s/Danielle S. Rosborough
 4
                                               DANIELLE S. ROSBOROUGH
 5                                             ALICIA COOOK
                                               Trial Attorneys
 6                                             U.S. Department of Justice
                                               National Security Division
 7                                             Counterterrorism Section
 8
      Copy of the foregoing served electronically or by
 9    other means this 17th day of December, 2019 to:
10    Thomas Scott Hartzell, Esq.
      Bradley King Roach, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 14
